Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 13 and 18-30 allowed.
	There is no art of record alone or in combination that teaches of a method of delivering, positioning and deploying a heart valve prosthesis at a site of a native heart valve that includes the combination of recited limitations in claim 18. The art of record alone or in combination did not teach the recited limitations of advancing the inner shaft assembly such that the distal nosecone releases a second portion of the heart valve prosthesis and the deflecting segment transitions from the delivery state to a deflected state by axially collapsing a portion of the deflecting segment along with the distal nosecone, proximally along the central longitudinal axis of the distal portion of the inner shaft.
	There is no art of record alone or in combination that teaches of a delivery system for delivering, positioning and deploying a heart valve prosthesis at a site of a native heart valve that includes the combination of recited limitations in claim 22. The art of record alone or in combination did not teach the recited limitations of a deflecting segment including a proximal end coupled to the inner shaft and a distal end coupled to the distal nosecone, wherein the deflecting segment has a delivery state and a deflected state, wherein when the deflecting segment is in the delivery state, the deflecting segment and the distal nosecone have a combined first longitudinal length 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771